Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 112
Claims 1, 6-9,11-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1:  Line 3, it is unclear what is intended by the repeat of the limitation “ wherein the canola oil comprises”.
	In claim 6, the recitation of “ the oil composition” doesn’t have proper antecedent basis because claim 1 does not recite an oil composition.
	Claims 7-8 have the same problem as claim 6.
	In  Claim 9, the recitation of “ the oil blend” lacks proper antecedent basis.
	In claim 11, the recitation of “ the oil composition” lacks proper antecedent basis.
	Claim 12 has the same problem as claim 11.
Claim Objections
Claims 25 and 26 are objected to because of the following informalities:  On line 2, the word “ as” should be inserted before “ an oil”.  Appropriate correction is required.

	Double Patenting
Claim 26 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 25. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1,6-9,11-12,19-26 are  is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Abril et al ( 2007/0243307) in view of Perlman (2011/03005811) and Orthoefer ( 2010/0215824).
For claims 9,11-12, 19-23,  Abril discloses a method for forming food oil compositions to be used in food products.  The method comprises the step of blending a first oil having LC PUFA and a second oil that includes substantially no LC PUFA.  The blend comprises between about .08%-3% LC PUFA or between about .1% and about .5% LC PUFA.  This first embodiment is particularly useful for preparing skilled-fried food products.  The method includes placing the food item and an oil on to a skillet.  The second oil can be selected from borage oil, corn oil, coconut oil, canola oil, high oleic safflower oil etc…  The omega-3 LC PUFA  can be selected from docosahexaenoic acid.  All of the food oil composition embodiments can further include an antioxidant which can be Vitamin E.  The composition is stable to oxidation for a period of time when stored at room temperature.  The period of time can be at least about one month to 12 months. For claims 24-26, Abril discloses using the oil in sauces such as salad dressing and in baked goods.  For claims 1,6-8, Abril discloses cooking or frying oil comprising LC PUFA and a second oil that includes substantially no LC PUFA.  The blend comprises between about .08%-3% LC PUFA or between about .1% and about .5% LC PUFA. ( see paragraphs 0014,0015,0019,0020,0037,0039,0049,0050,0054,0059.)
Abril does not disclose adding canola oil comprising at least 68% oleic acid and not more than 4% linolenic acid as in claims 1, 9.
Perlman discloses  a method for stabilization of omega-3 fatty acids.  Perlman discloses the step of mixing the omega-3 fatty acids with an oxidative stabilizing oil to make a blend.  The oxidative stabilization oil comprises at least 60,65,70,75,80 or 85% oleic acid.  The oxidative stabilizing oil includes high oleic acid canola oil.  The oxidative stabilizing oil contains no more than 4,3,2 or 1% by weigh ALA.  The omega 3 fatty acid includes DHA and/or EPA and comprises at level of no more 5% of the blend.     ( see paragraphs 0018,0019,0021,0023,0025,0026,0028)
Orthoefer discloses shortening compositions having reduced trans-fatty acid.  Orthoefer discloses the use of high oleic canola oils are particularly advantageous in having zero trans fat, the lowest amount of saturated fat and high levels of heart-healthy monounsaturated fat.  The use of high oleic canola oil achieves unique, enhanced stability over the use of conventional oils.  ( see paragraph 0021)
Abril discloses the second oil can be any oil known in the art.  It would have been obvious to one skilled in the art to use the high oleic acid canola oil as taught in Perlmam as using alternative ingredient to perform the same function.  One skilled in the art would have been motivated to use the high oleic canola when desiring a healthier oil as Orthoefer teaches the high oleic canola oil has zero trans fat, lowest amount of saturated fat and high levels of heart-healthy monounsaturated fat.  The oil also provides enhanced stability.  The preamble recitation of “  oxidative stability  canola cooking or frying oil” does not limit the claim because the body of the claim does not depend on the preamble for completeness.  The method comprises the step of mixing DHA with canola oil and Abril discloses such step.  Abril in view of the prior art discloses mixing DHA with high oleic canola oil; thus, whatever benefit obtained from such mixing, it is inherently such benefit will be present in the prior art because the same step is performed.  The blend in Abril is used as cooking oil or frying oil.  The amounts of DHA claimed fall within the ranges disclosed in Abril.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIEN THUY TRAN whose telephone number is (571)272-1408. The examiner can normally be reached Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




December 16, 2022
/LIEN T TRAN/Primary Examiner, Art Unit 1793